NO. 07-06-0028-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  APRIL 26, 2006
                         ______________________________

                                 DARRELL JEROME HOLT,

                                                               Appellant

                                            v.

                                 THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 287th DISTRICT COURT OF PARMER COUNTY;

                  NO. 2682; HON. GORDON H. GREEN, PRESIDING
                        _______________________________

                            ABATEMENT AND REMAND
                       __________________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Darrell Holt (appellant) appeals his conviction for driving while intoxicated. After we

granted appellant a prior extension, his brief was due no later than April 18, 2006 (a date

requested by appellant’s counsel). No brief has been received by this court. Nor has

appellant explained the delay.

       Consequently, we abate the appeal and remand the cause to the 287th District

Court of Parmer County (trial court) for further proceedings. Upon remand, the trial court
shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1.     whether appellant desires to prosecute the appeal; and,

       2.     whether appellant has been denied the effective assistance of
              counsel due to appellate counsel’s failure to timely file appellate brief.
              See Evitts v. Lucey, 469 U.S. 387, 394, 105 S. Ct. 830, 834-35, 83
L. Ed. 2d 821, 828 (1985) (holding that an indigent defendant is entitled
              to the effective assistance of counsel on the first appeal as of right
              and that counsel must be available to assist in preparing and
              submitting an appellate brief).

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue the appeal, is indigent, and has been denied effective assistance of counsel, we

further direct it to appoint new counsel to assist in the prosecution of the appeal. The

name, address, phone number, telefax number, and state bar number of the new counsel,

if any, who will represent appellant on appeal must also be included in the court’s findings

of fact and conclusions of law. Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the findings of fact and conclusions

of law and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before May 26, 2006. Should additional

time be needed to perform these tasks, the trial court may request same on or before May

26, 2006.

       It is so ordered.

                                                   Per Curiam

Do not publish.

                                              2